The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 20 October 2020; which provides a translated copy of the application.  Claims 1-16 are pending in this application.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 05 August 2020, with accompanying reference copy.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
 Examiner acknowledges receipt of Applicant’s formal drawings, received 20 October 2020. These drawings are not acceptable, because they have been deemed to be in color (if no actual color is present, then shading is apparently being interpreted as color by the Draftsman).
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:  The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied.  See 37 CFR 1.84(b)(2).
In the alternative, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by Examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
 The incorporation of essential material by reference to a foreign patent application inserted in the specification is improper.  Applicant has incorporated a Korean patent application by reference, at page 2 of the specification.  If, during the prosecution of this application, such material becomes essential to the claims, Applicant will be required to amend the disclosure to include the material incorporated by reference.  The amendment would have to be accompanied by an affidavit or declaration executed by Applicant, or a practitioner representing Applicant, stating that the amendatory material consists of the same material incorporated by reference in the referencing application.  In re Hawkins, 486 F.2d 569, 179 USPQ 157 (CCPA 1973); In re Hawkins, 486 F.2d 579, 179 USPQ 163 (CCPA 1973); In re Hawkins, 486 F.2d 577, 179 USPQ 167 (CCPA 1973).
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, there is no clear and proper antecedent basis for each predetermined section, nor is there any context for such.  It is not clear what a section refers to or is in relation to, and no operation of determining/predetermining sections has been previously provided for such that a predetermined one can be referenced.  Similarly applies to claim 9.  Also, the claim is unclear with regard to what is meant by reflecting/reflect … data/reserve.  Similarly applies to claims 6, 9 and 14.  
In claim 2, there is no clear and proper antecedent basis for  the amount of use nor the amount of supply and demand.  Also, the term unstable and degradation are deemed to be relative terms which render the claim indefinite, since they are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similarly applies to claim 10.
In claim 3, there is no clear and proper antecedent basis for the amount of use of electric power.  Similarly applies to claim 11.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13, 15 and 16 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Kim et al. (“Energy Operation System Using Uncertain Electric Data in Korean Tariff System”).
As per claim 1, Kim et al. teaches the instantly claimed apparatus for operating an energy storage system (energy storage sharing system/energy management method), the apparatus comprising: a pre-optimization processing unit (demand management system/DSO - distributed system operator, using IT technology) configured to generate an operating schedule (power operation plan/system model), which is for operating the energy storage system during a set period, for each predetermined section by reflecting electric power billing environment data in at least one of a consumer policy (users operating policy - section II, end of first paragraph; representative charging plans - section D) and operating characteristics of the energy storage system (ESS operating constraints and measured characteristics - section E1) and configured to set an electric power reserve to prepare for a shortage of an electric power amount (abstract; ESS - energy storage sharing system); and an operating control unit configured to detect, for each section, an error between a value measured as being actually consumed and a predicted value of the operating schedule generated by the pre-optimization processing unit (Fig 5; error between predicted data and measured data - page 747, second column; section E2) and configured to selectively reflect the electric power reserve in a discharging amount corresponding to the operating schedule in a subsequent section according to the detected error to control an energy storage system operating unit (real-time control through the energy storage device - section E2; if real-time power consumption is larger than the predicted value, the error value is stabilized by operating the ESS under the greedy algorithm for the next time - page 750).  Similarly applies to claim 9.
As per claim 2, Kim et al. teaches that the instantly claimed electric power billing environment data comprises at least one of battery data regarding battery characteristics and battery degradation upon use (battery degradation model - section C), price data regarding a pricing plan applicable when operating the energy storage system (representative charging plans - section D), and a demand response signal that requests a reduction in the amount of use in a demand management market when the amount of supply and demand of electric power is unstable (demand response (DR) - section A).  Similarly applies to claim 10.
As per claim 3, Kim et al. teaches that the instantly claimed price data comprises at least one of a pricing plan which is applied according to the amount of use of electric power fixed for the amount of supply and demand of electric power in a system and a pricing plan in which an incentive is assigned to a predicted amount of decrease compared to a peak (ToU pricing & incentive - section D).  Similarly applies to claim 11.
As per claim 4, Kim et al. teaches that the instantly claimed electric power reserve is set within an allowable range corresponding to the battery data (equation 6, ESS capacity constraint based on battery operation - section E1).  Similarly applies to claim 12.
As per claim 5, Kim et al. teaches that the instantly claimed consumer policy is set by a consumer and comprises at least one of frequency stabilization, electric power supply and demand stabilization, and electric power bill reduction (abstract; purpose is to optimize the power rates of individual prosumers - section II, beginning of first paragraph; users operating policy - section II, end of first paragraph; representative charging plans - section D).  Similarly applies to claim 13.
As per claim 7, Kim et al. teaches that the instantly claimed operating control unit comprises: an error detection unit configured to detect and learn (using machine learning - Section I), for each section, the error between the predicted value of the operating schedule and the value measured as being actually consumed (Fig 5; error between predicted data and measured data - page 747, second column; section E2); an additional electric power amount prediction unit configured to predict an additional electric power amount to be allocated in a subsequent section on the basis of the electric power reserve according to a result of learning the error detected by the error detection unit (real-time control through the energy storage device - section E2; if real-time power consumption is larger than the predicted value, the error value is stabilized by operating the ESS under the greedy algorithm for the next time - page 750); and an electric power operating unit configured to control operating of the energy storage system according to an additional electric power amount predicted by the additional electric power amount prediction unit .  Similarly applies to claim 15.
As per claim 8, Kim et al. teaches that the instantly claimed electric power operating unit controls the operating of the energy storage system to supply electric power according to the sum of the electric power amount of the operating schedule and the additional electric power amount predicted by the additional electric power amount prediction unit (real-time control through the energy storage device - section E2; if real-time power consumption is larger than the predicted value, the error value is stabilized by operating the ESS under the greedy algorithm for the next time - page 750).  Similarly applies to claim 16.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. §103, as being unpatentable over Kim et al. (“Energy Operation System Using Uncertain Electric Data in Korean Tariff System”), as applied to claims 1 and 9 above, further in view of Asghari et al. (US 2019/0056451).
As per claim 6, although Kim et al. teaches Applicant’s invention substantially as instantly claimed, Kim et al. does not provide that the instantly claimed pre-optimization processing unit sets a weighting value for each section by reflecting the electric power billing environment data in the consumer policy, and the operating control unit adjusts an available amount of the electric power reserve for each section according to the weighting value.  However, Asghari et al. teaches that it was known in the power management art to utilizing weighting constraints (abstract; Fig 4).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such weighting in the system of Kim et al., since weighting is known to increase the accuracy of predictions and control.  Similarly applies to claim 14.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
8/11/22